Exhibit 10.1
ZHANGWO XU
Sitaizi Tengfei Building, 3rd Fl
Huanggu Distrcit
Shenyang, PRC 110034




April 14, 2011
Alpine Alpha 3, Ltd.
PO Box 735, Alpine,
New Jersey 07620


Re: Zhangwo USA Holdings Group, Inc. (the “Company”)


Gentlemen,


As the sole shareholder of all of the outstanding common stock, being 100
shares, of the Company, par value $.001 per share (the “Zhangwo Shares”), the
undersigned hereby agrees to sell, assign, transfer, convey and deliver all of
the Zhangwo Shares to Alpine Alpha 3, Ltd. (“AA3”). In full consideration and
exchange for the Zhangwo Shares, AA3 shall issue and exchange to the undersigned
17,000,000 shares of the common stock of AA3, par value $.001 per share (the
“AA3 Shares”).


It the intention of the parties that:  (i) the said exchange of shares shall
qualify as a tax-free reorganization under Section 368(a)(1)(B) of the Internal
Revenue Code of 1986, as amended (the “Code”); and (ii) the said exchange shall
qualify as a transaction in securities exempt from registration or qualification
under the Securities Act of 1933, as amended and in effect on the date of this
Agreement (the “1933 Act”).


Please indicate your agreement with all of the foregoing by signing in the
appropriate place below and returning to the undersigned one copy of this
letter.
 

   
Very truly yours,
           
 
/s/ Zhangwo Xu      
Zhangwo Xu
 


TERMS AGREED TO:


ALPINE ALPHA 3, LTD.
 

By:
/s/ James Hahn
 
 
  James Hahn          
 
ACKNOWLEDGED BY:
           
ZHANGWO USA HOLDINGS GROUP, INC.
            By: /s/ Zhangwo Xu       Zhangwo Xu       Chief Executive Officer  
 


 